DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 7, 11, 19 and 20 are objected to because of the following informalities:  
Claims 1 and 18, claim starts with a capital and end with a period.
Claim 2, "the at least one processor" should be changed to --the central processing unit-- for consistency; or there is lack of antecedent basis for "the at least one processor".
Claim 7, "the processor" should be changed to --the central processing unit-- for consistency; or there is lack of antecedent basis for "the processor".
Claim 11, there is lack of antecedent basis for "the at least one processor".
Claims 19-20, in preamble, “of Claim 17" should be changed t0 --of Claim 18-- because there is no method claim in claim 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 11, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 17 are incomplete. Claim 11 depends on claim 9. Claims 19-20 depend on claim 17.
Regarding claims 10 and 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Allowable Subject Matter
Claims 1-8 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a magnetically attachable UV LED sanitizer system for sanitizing air in indoor spaces including, in combination, an outer shell assembly consisting of a rectangular cuboid outer machine shell, a front plate, and a back plate; and a magnet assembly, said magnet assembly positioned on the opposite side of the transparent cover so as to attach to ferromagnetic surfaces. These features are not disclosed or suggested by the prior of record.
Claims 2-8 and 12-16 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stibich et al. U.S. 2017/0000916 discloses an apparatus including one or more germicidal sources, power circuitry coupled to the germicidal source/s, a shield, and a processor and processor-executable program instructions for activating the power circuitry to operate the one or more germicidal source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875